Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 to 16 are allowed.  The examiner has considered the IDSs of 07-13-2022 and 08-05-2022, and these IDSs do not affect the allowability of the claims.  The claim amendments of 07-04-2022 have been entered as correcting minor informalities and not affecting the scope of the claims.  This communication is in response to a QPIDS submitted 08-05-2022.


EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bilyeu (2007/0024449 A1), Walker (WO 2009/126780 A2), and Yoshizawa (8,192,278 B2).  For a detailed discussion of these references see parent case 14/455,241, NF, 03-08-2019, pages 3 to 5.  Bilyeu teaches a system for tracking packages of playing cards via RFID.  Walker teaches a keeping box for playing cards.  Yoshizawa teaches updating card tracking events in a data base.  None of the references cites the combination of the first RFID reader at the storage location, the second RFID reader at the game table, and management control based on the first and second RFID reader inputs.  The presently claimed invention has the overall advantage of keeping the cards more secure than the prior art references by using first and second RFID readers.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                          

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715